Citation Nr: 0325590
Decision Date: 09/29/03	Archive Date: 01/21/04

DOCKET NO. 99-06 803               DATE SEP 29, 2003

On appeal from the Department of Veterans Affairs Regional Office
in Albuquerque, New Mexico

THE ISSUE

Whether new and material evidence has been received to reopen a
claim of entitlement to service connection for residuals of head
injuries, and, if so, entitlement to service connection for
residuals of head injuries.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel

INTRODUCTION

The appellant had active service from November 1971 to May 1973.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from a January 1999 rating decision of the Department of
Veterans Affairs (VA) Regional Office (RO). In that determination,
the RO determined that new and material evidence had not been
received to reopen a previously denied claim of service connection
for residuals of head injuries. The appellant disagreed and this
appeal ensued.

In October 2002, a hearing was held before the undersigned, who is
the Board member making this decision and who was designated by the
Chairman to conduct that hearing pursuant to 38 U.S.C.A. 7107(c)
(West 2002). A transcript of the hearing is of record. The Board
remanded the appeal in February 2001 for further evidentiary
development.

FINDINGS OF FACT

1. In a September 1973 rating decision, the RO denied the
appellant's claim of entitlement to service connection for
residuals of head injuries.

2. Evidence received since September 1973 is so significant that it
must be considered in order to fairly decide the merits of the
claim.

3. The appellant entered active service in November 197 1; he
became absent without leave on October 29, 1972, and was reported
as a deserter on December 1, 1972; on January 8, 1973, he
surrendered himself to military authority.

- 2 -

4. The appellant's absence from active duty from October 29, 1972,
to January 8, 1973, was unauthorized and materially interfered with
the performance of his military duty.

5. During the period of unauthorized absence, the appellant was
involved in a motor vehicle accident that resulted in head
injuries.

CONCLUSIONS OF LAW

1. An RO decision in September 1973 that denied service connection
for residuals of head injuries is final. 38 U.S.C.A. 7105 (West
2002).

2. Evidence received since September 1973 is new and material, and
the claim of service connection for residuals of head injuries is
reopened. 38 U.S.C.A. 5108 (West 2002); 38 C.F.R. 3.156(a) (2001).

3. Residuals of head injuries were not incurred in active service
in line of duty. 38 U.S.C.A. 1110 (West 2002); 38 C.F.R. 3.1(m),
3.303 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) redefined VA's
duty to assist and enhanced its duty to notify a claimant as to the
information and evidence necessary to substantiate a claim. See 38
U.S.C.A. 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002). See 38
C.F.R. 3.102, 3.159, and 3.326 (2003) (regulations implementing the
VCAA).

The VCAA prescribed that the amendments to 38 U.S.C. 5107 are
effective retroactively to claims filed and pending before the date
of enactment. 38 U.S.C.A. 5107 note (Effective and Applicability
Provisions) (West 2002). The United

- 3 -

States Court of Appeals for the Federal Circuit has ruled that the
retroactive effective date provision of the Act applied only to the
amendments to 38 U.S.C. 5107. See Bernklau v. Principi, 291 F.3d
795 (Fed. Cir. 2002); Dyment v. Principi, 287 F.3d 1377 (Fed. Cir.
2002). However, the VA regulations promulgated to implement the Act
provide for the retroactive effect of the regulations, except as
specified. See 66 Fed. Reg. 45,620 (Aug. 29, 2001). Claims to
reopen previously finally-denied claims are the exception. If a
claim to reopen was pending on August 29, 2001 (as this claim was),
the changes made to the regulations pertaining to such claims do
not apply to it. Id. Whereas VA regulations are binding on the
Board, 38 C.F.R. 20.101(a) (2003), the Board in this decision will
apply the regulations implementing the VCAA as they pertain to the
claim at issue, and the Board will apply the previous version of 38
C.F.R. 3.156 to this claim.

The United States Court of Appeals for Veterans Claims (Court) in
Quartuccio v. Principi, 16 Vet. App. 183 (2002), interpreted VA 's
obligations under the VCAA, noting that a claimant was defined
under the Act as "any individual applying for, or submitting a
claim for, any benefit under the laws administered by the
Secretary." 38 U.S.C.A. 5100. The Court therefore concluded that a
person attempting to reopen a previously and finally denied claim
is a claimant under the VCAA. Quartuccio, 16 Vet. App. at 187.
Thus, 38 U.S.C.A. 5103(a), as amended by the VCAA, applies to those
claimants who seek to reopen a claim by submitting new and material
evidence pursuant to 38 U.S.C.A.. 5108. Id. The provisions of 38
U.S.C.A. 5103(a) state that upon receipt of a complete or
substantially complete application, VA must notify the claimant and
the claimant's representative, if any, of any information, and any
medical or lay evidence, not previously provided to VA that is
necessary to substantiate the claim. As part of the notice, VA must
notify a claimant which evidence, if any, will be obtained by the
claimant and which evidence, if any, will be obtained by VA.

The claim here involves a request to reopen a previously denied
claim, and there is no issue as to whether it is substantially
complete. 38 U.S.C.A. 5102 (West 2002); 38 C.F.R. 3.150(a),
3.151(a), 3.159(b)(2) (2003). The appellant originally filed the
appropriate form seeking to establish entitlement to service
connected

- 4 -

compensation in July 1973. Accordingly, when he later submitted
statements seeking to reopen the previously denied service-
connection claim, that informal claim did not require submission of
another formal application. See 38 C.F.R. 3.155(a) (2003). There is
thus no issue as to providing the appropriate form or instructions
for completing it.

VA must provide the claimant and the claimant's representative, if
any, notice of required information and evidence not previously
provided that is necessary to substantiate the claims. 38 U.S.C.A.
5103(a) (West 2002); 38 C.F.R. 3.159(b) (2003). The appellant and
his representative have been provided with a statement of the case
and supplemental statements of the case informing them of the
governing legal criteria, the evidence considered, the evidence
necessary to substantiate his claim, evidentiary development under
the VCAA, and the reasons for the denial of his claim. In a July
1998 letter, the RO specifically informed them of the need to
submit new and material evidence to reopen the claim and the
character of such evidence (e.g., medical evidence tending to show
an etiologic link between any current residuals of head injuries
and his service). In a March 2001 letter, the RO informed them of
the VCAA and of VA's enhanced duties to notify and assist the
claimant, as well as what any additional evidence submitted must
show to support his claim. By these actions, VA has informed the
appellant and his representative of the information and evidence
the claimant could provide to VA and the information and evidence
VA would attempt to obtain on his behalf. There is no indication
that additional notification of the types of evidence needed to
substantiate the claims, or of VA's or the appellant's
responsibilities with respect to the evidence, is required. See
Quartuccio, 16 Vet. App. at 187.

VA must also make reasonable efforts to assist the claimant in
obtaining evidence necessary to substantiate the claim for the
benefit sought, unless no reasonable possibility exists that such
assistance would aid in substantiating the claim. 38 U.S.C.A.
5103A(a) (West 2002); 38 C.F.R. 3.159(c), (d) (2003). Such
assistance includes making every reasonable effort to obtain
relevant records (including private and service medical records and
those possesses by VA and other Federal agencies) that the claimant
adequately identifies to the Secretary and authorizes the Secretary
to obtain. 38 U.S.C.A. 5103A(b) and (c) (West 2002);

- 5 -

38 C.F.R. 3.159(c)(1-3) (2003). The appellant has been afforded two
personal hearings and he has submitted statement and argument. The
VA has obtained a copy of a decision by the Department of
Transportation Board for Correction of Military Records and other
pertinent records. VA has undertaken all necessary and reasonable
efforts to assist the appellant in obtaining evidence necessary to
substantiate the claim for the benefit sought.

On appellate review, the Board sees no areas in which further
development may be fruitful. The requirements of the VCAA have been
substantially met by the RO. Additionally, the Board's
consideration of the VCAA regulations in the first instance is not
prejudicial to the appellant because the provisions of this rule
merely implement the VCAA and do not provide any rights other than
those provided by the VCAA.

II. Analysis

In a September 1973 rating decision, the RO denied the claim of
service connection for residuals of head injuries, as the head
injuries were incurred in a motor vehicle accident that was not in
the line of duty and which was the result of his willful
misconduct. The RO informed him of that decision by a September 27,
1973, letter, which included notice of his appellate rights. As the
appellant did not disagree with that determination within one year
of the notification, and did not perfect an appeal, that decision
became final.

The evidence of record at the time of the September 1973 RO
decision included service medical and personnel records relating to
the appellant's injury and the service determinations with respect
to misconduct and line of duty, reflecting a final finding that the
injuries sustained by the appellant while absent without leave were
not incurred in the line of duty and were not due to his own
misconduct.

To reopen this claim, the record must show receipt of new and
material evidence. New and material evidence means evidence not
previously submitted to VA decisionmakers which bears directly and
substantially upon the specific matter under consideration, which
is neither cumulative nor redundant of prior evidence

and which, by itself, or in connection with evidence previously
assembled, is so significant that it must be considered in order to
fairly decide the merits of the claim. 38 C.F.R. 3.156(a) (2001).

When an appellant seeks to reopen a final decision based on new and
material evidence, a sequential analysis must be applied. See
Elkins v. West, 12 Vet. App. 209, 214-15 (1999); Hodge v. West, 155
F. 3d 1356, 1363 (Fed. Cir. 1998). The first step is to determine
whether new and material evidence has been received under 38 C.F.R.
3.156(a). Then, the merits of the claim may be evaluated.

The evidence received since September 1973 includes the appellant's
statements and testimony at two personal hearings, as well as the
decision of the Department of Transportation Board for Correction
of Military Records. This additional evidence is new, in that it
was not before agency decisionmakers in September 1973, and in
material because it information relevant to whether the motor
vehicle accident in December 1972 was in line of duty, the very
issue that was the reason for the prior denial. Therefore, the
claim for service connection for residuals of a head injury is
reopened. 38 U.S.C.A. 5108, 7105 (West 2002); 38 C.F.R. 3.156(a)
(2001).

A review of the appellant's service records, as well as the
Department of Transportation Board for Correction of Military
Records decision, reflects that the appellant entered active
service in November 1971. He properly applied for and was granted
eight days of leave in February 1972 and seven days of leave in
June 1972.

During the appellant's personal hearing he indicated he had not
taken any leave prior to the beginning of his unauthorized absence
on October 29, 1972. The Board believes that the service records
are of greater probative weight than the appellant's best
recollection almost 30 years after the event. Therefore, the Board
finds that a preponderance of the evidence supports the conclusion
that the appellant applied for and was granted eight days of leave
in February 1972 and seven days of leave in June 1972. With respect
to the appellant's current assertion that he had 60 days of leave
accumulated at the time of his unauthorized absence, the Board
concludes,

- 7 -

based upon the above analysis and finding, that he did not have 60
days of leave accumulated at the time he began his unauthorized
absence on October 29, 1972.

The record reflects that on December 23, 1972, during the
appellant's unauthorized absence, he was involved in an automobile
accident that resulted in a depressed skull fracture in the left
frontal area. The diagnoses included loss of part of the skull of
both the inner and outer tables without brain hernia. He was
discharged from the hospital on December 29, 1972.

On January 8, 1973, the appellant appeared at a recruiting station
in Albuquerque and surrendered himself. From January 10 to February
12, 1973, he was hospitalized because of the injuries he received
in the accident.

A report of an informal board of investigation reflects that the
appellant reported he had been living with friends in Albuquerque
and was drinking with friends prior to his accident. Service
records reflect that it was initially recommended that the
appellant's injuries were not incurred in line of duty and were due
to his misconduct. However, the chief counsel of the Coast Guard
signed a final action by reviewing authority for the report of the
board of investigation concluding that the appellant's injuries
were not incurred in the line of duty and were not due to his own
misconduct. This report noted that the appellant's injuries were
incurred when he was in an absent without leave status and that a
finding of not incurred in line of duty would be made when an
injury was incurred by a member during a period of unauthorized
absence that materially interferes with the performance of his
military duties. It was noted that generally any absence in excess
of 24 hours is considered to be such a material interference.

As stated above, under 38 U.S.C.A. 1110 (West 2002), disability may
be service connected only if incurred in or aggravated by active
service in line of duty. In line of duty means an injury or disease
incurred or aggravated during a period of active military, naval,
or air service unless such injury or disease was the result of the
appellant's own willful misconduct or, for claims filed after
October 31, 1990, was the result of his or her abuse of alcohol or
drugs. A service department finding that injury, disease or death
incurred in line of duty will be binding on VA unless it is

- 8 -

patently inconsistent with the requirements of laws as administered
by VA. Requirements as to line of duty are not met if at the time
the injury was suffered or disease contracted the appellant was
avoiding duty by desertion, or was absent without leave which
materially interfered with the performance of military duty. 38
C.F.R. 3.1(m)(1) (2003).

The appellant has offered testimony that the reason for his
unauthorized absence was to care for a sick grandmother and help
her prepare for winter. He has also indicated, in testimony, that
he was not sure how to apply for leave and believed that casual
statements to his superior noncommissioned officer regarding
leaving were sufficient. The evidence of record, though, reflects
that the appellant had twice before applied for and been authorized
leave, thereby reflecting that the appellant was aware of how to
apply for and be awarded leave. All of the official service records
reflect that the appellant began an unauthorized absence on October
29, 1972, and that this unauthorized absence continued until early
January 1973, after the appellant had experienced the motor vehicle
accident resulting in his head injuries. Therefore, a preponderance
of the evidence supports a finding that the appellant was absent
without leave during the period from October 29, 1972, to January
8, 1973.

Further, the service records indicate that generally an absence in
excess of 24 hours is considered to be a material interference
unless there is evidence establishing the contrary. The appellant's
absence was far in excess of 24 hours and the evidence reporting
him as a deserter on December 1, 1972, further indicates his
absence materially interfered with the performance of his military
duty. While it is asserted that the appellant's absence did not
materially interfere because his ship was not at sea, there is no
indication that he did not have duties while his ship was in port.
Indeed, it is axiomatic that various maintenance and training
activities proceed for all personnel while a naval ship is in port
or at sea. Therefore, a preponderance of the evidence supports a
finding that the appellant's absence without leave for an excess of
60 days materially interfered with the performance of his military
duty. Further, he had been reported as a deserter on December 1,
1972. Therefore, any injury suffered or disease contracted during
the period of time from October 29

- 9 -

1972, to January 8, 1973, was not in line of duty and may not be
service connected. 38 U.S.C.A. 1110 (West 2002); 38 C.F.R.
3.1(m)(2003).

ORDER

New and material evidence having been submitted to reopen a claim
of entitlement to service connection for residuals of a head
injury, the appeal is granted to that extent.

Service connection for residuals of a head injury is denied.

JEFFREY J. SCHUELER 
Acting Veterans Law Judge, Board of Veterans' Appeals

- 10 -



